Title: Silence Dogood, No. 11, 20 August 1722
From: Franklin, Benjamin
To: 

Neque licitum interea est meam amicam visere.

To the Author of the New-England Courant.
[No. XI.
  Sir,

From a natural Compassion to my Fellow-Creatures, I have sometimes been betray’d into Tears at the Sight of an Object of Charity, who by a bear [sic] Relation of his Circumstances, seem’d to demand the Assistance of those about him. The following Petition represents in so lively a Manner the forlorn State of a Virgin well stricken in Years and Repentance, that I cannot forbear publishing it at this Time, with some Advice to the Petitioner.

To Mrs. Silence Dogood.
The Humble Petition of Margaret Aftercast,
SHEWETH,
“1. That your Petitioner being puff’d up in her younger Years with a numerous Train of Humble Servants, had the Vanity to think, that her extraordinary Wit and Beauty would continually recommend her to the Esteem of the Gallants; and therefore as soon as it came to be publickly known that any Gentleman address’d her, he was immediately discarded.
“2. That several of your Petitioners Humble Servants, who upon their being rejected by her, were, to all Apperance in a dying Condition, have since recover’d their Health, and been several Years married, to the great Surprize and Grief of your Petitioner, who parted with them upon no other Conditions, but that they should die or run distracted for her, as several of them faithfully promis’d to do.
“3. That your Petitioner finding her self disappointed in and neglected by her former Adorers, and no new Offers appearing for some Years past, she has been industriously contracting Acquaintance with several Families in Town and Country, where any young Gentlemen or Widowers have resided, and endeavour’d to appear as conversable as possible before them: She has likewise been a strict Observer of the Fashion, and always appear’d well dress’d. And the better to restore her decay’d Beauty, she has consum’d above Fifty Pound’s Worth of the most approved Cosmeticks. But all won’t do.
“Your Petitioner therefore most humbly prays, That you would be pleased to form a Project for the Relief of all those penitent Mortals of the fair Sex, that are like to be punish’d with their Virginity until old Age, for the Pride and Insolence of their Youth.
“And your Petitioner (as in Duty bound) shall ever pray, &c.
Margaret Aftercast”


Were I endow’d with the Faculty of Match-making, it should be improv’d for the Benefit of Mrs. Margaret, and others in her Condition: But since my extream Modesty and Taciturnity, forbids an Attempt of this Nature, I would advise them to relieve themselves in a Method of Friendly Society; and that already publish’d for Widows, I conceive would be a very proper Proposal for them, whereby every single Woman, upon full Proof given of her continuing a Virgin for the Space of Eighteen Years, (dating her Virginity from the Age of Twelve,) should be entituled to £500 in ready Cash.
But then it will be necessary to make the following Exceptions.
1. That no Woman shall be admitted into the Society after she is Twenty Five Years old, who has made a Practice of entertaining and discarding Humble Servants, without sufficient Reason for so doing, until she has manifested her Repentance in Writing under her Hand.
2. No Member of the Society who has declar’d before two credible Witnesses, That it is well known she has refus’d several good Offers since the Time of her Subscribing, shall be entituled to the £500 when she comes of Age; that is to say, Thirty Years.
3. No Woman, who after claiming and receiving, has had the good Fortune to marry, shall entertain any Company with Encomiums on her Husband, above the Space of one Hour at a Time, upon Pain of returning one half the Money into the Office, for the first Offence; and upon the second Offence to return the Remainder. I am, Sir, Your Humble Servant,
Silence Dogood

